Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 1 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 2 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 3 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 4 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 5 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 6 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 7 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 8 of 10
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 9 of 10




                  7th       November
Case 2:18-cv-01029-GMN-PAL Document 18 Filed 11/06/18 Page 10 of 10
